Citation Nr: 0319980	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for panic attacks and 
depression.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The appellant had active military service from July 1968 to 
July 1970.  He served with the Army Reserves from January 
1985 to August 1986 with various periods of active duty for 
training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss, and panic attacks and depression.  

The RO previously denied service connection for panic attacks 
and depression in an August 1997 rating decision.  Although 
it appears that the RO determined that new and material 
evidence had been submitted and reopened the claim for 
service connection for this disability, the new and material 
evidence requirement is a legal issue which the Board has a 
duty to address, regardless of the RO's actions.  Hence, the 
issue has been characterized on the initial page of this 
decision accordingly.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

In his substantive appeal, the appellant requested that he be 
scheduled for a personal hearing before a Veterans Law Judge 
in Washington, D.C.  He was scheduled for such hearing in 
February 2003.  Approximately two weeks before the hearing, 
he requested that the hearing be rescheduled due to his work 
schedule.  He also requested that the hearing be scheduled in 
Pittsburgh.  He was scheduled for a videoconference hearing 
in Pittsburgh in March 2003.  On the day of the hearing, he 
called and requested that it again be rescheduled.  In April 
2003, an acting Veterans Law Judge denied the appellant's 
motion to reschedule the hearing because he failed to 
demonstrate good cause for not appearing in March 2003.  


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to a claim for VA benefits.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate a claim, including pertinent service medical 
records and service personnel records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

The appellant has asserted that he has bilateral hearing loss 
as a result of acoustic trauma from exposure to artillery 
fire.  His Military Occupational Specialty (MOS) during his 
period of active duty was illustrator.  However, personnel 
records from his period of service with the Reserves are not 
currently in the file.  Service medical records, including 
separation examination reports, from the appellant's period 
of service with the Reserves are also not in the file.  These 
records may support his assertion of exposure to artillery 
file.  Hence, they should be obtained and associated with the 
claims folder.  

Additionally, in accordance with the VCAA, an amendment was 
promulgated to the regulation which governs the evaluation of 
whether new and material evidence has been submitted.  
38 C.F.R. § 3.156(a) (2002).  Duty to assist requirements for 
claimants trying to reopen a finally decided claim were also 
promulgated.  38 C.F.R. § 3.159(c)(1)-(3) (2002).  The 
provisions of these regulations were explicitly made 
applicable only to claims to reopen a finally decided claim 
which were received by VA on or after August 29, 2001.  Since 
the appellant's claim to reopen was received by the RO on 
August 29, 2001, the amended version of 38 C.F.R. § 3.156 
applies, and the duty to assist provisions, as noted at 
38 C.F.R. § 3.159 above, are applicable to the appellant's 
claim to reopen.  
A review of the claims file reveals that the appellant's 
request to reopen the claim for service connection for panic 
attacks and depression was not evaluated under the amended 
version of 38 C.F.R. § 3.156(a) (2002), but rather relied on 
the old version of 38 C.F.R. § 3.156(a) (2001).  Hence, the 
duty to assist provisions found at 38 C.F.R. § 3.159(c)(1)-
(3) (2002) were also not applied to the appellant's claim to 
reopen.  In this regard, the Board notes that the veteran 
reported that he was treated for panic attacks at Good 
Samaritan Hospital in August 1986.  A bill showing treatment 
at that facility was referenced by the RO.  However, an 
attempt to obtain the clinical reports was not accomplished.  
Therefore, the Board has determined that this issue must be 
remanded for appropriate development and readjudication.  

Accordingly, this case is remanded for the following:  
 
1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the amended version of 
38 C.F.R. § 3.156(a), as well as the 
evidence, if any, the appellant is 
expected to provide in support of the 
claims and the evidence, if any, that VA 
will obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

2.  The RO should attempt to secure the 
appellant's service personnel records and 
service medical records, including any 
separation examination reports, from his 
period of service with the Reserves.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
hearing loss, and panic 
attacks/depression since his discharge 
from service.  After securing the 
necessary release, the RO should obtain 
these records.

4.  The RO should obtain the address for 
Good Samaritan Hospital from the 
appellant.  After securing the necessary 
release, the RO should obtain any records 
dated from August 1986 to the present.

5.  Based on the additional evidence that 
is associated with the claims folder, the 
RO should consider whether it is 
appropriate under the VCAA to provide the 
veteran VA examinations to ascertain 
whether he has bilateral hearing loss 
disability by VA standards that is 
causally related to acoustic trauma in 
service, and/or whether any currently 
diagnosed psychiatric disorder had its 
onset during active duty or a period of 
active duty for training.  

6.  Upon completion of the above, and 
after allowing the appellant an 
appropriate response period, readjudicate 
the issues of entitlement to service 
connection for bilateral hearing loss and 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for panic attacks and 
depression under the amended version of 
38 C.F.R. § 3.156(a) (2002).  If either 
of the claims remains denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should include citation to 38 C.F.R. 
§§ 3.156(a), 3.159(2002).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


